EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Consent of Independent Registered Public Accounting Firm We consent to the use in this Amendment #1 to Form 10 of ID Perfumes,Inc.of our report dated March 12, 2013 (except for Notes 1, 7, 12 and 15, as to which the date is April 30, 2013), with respect to the financial statements of IDPerfumes, Inc. for the yearsended December 31, 2012 and 2011, filed onApril 30, 2013, and the reference to our firm under the heading "Experts" in the Form 10 filing. /s/Goldstein Schechter Koch April 30, 2013
